 



Exhibit 10(m)
POTASH CORPORATION OF SASKATCHEWAN INC.
STOCK OPTION PLAN — OFFICERS AND EMPLOYEES

1.   Purpose of Plan       Potash Corporation of Saskatchewan Inc. (the
“Corporation”) by resolution of its Board of Directors (the “Board”) has
established this Plan to encourage officers and employees of the Corporation and
its subsidiaries to promote the growth and profitability of the Corporation by
providing them with the opportunity through options to acquire Common Shares of
the Corporation (“Common Shares”).   2.   Administration       This Plan shall
be administered by the Board.   3.   Grant of Options       From time to time
the Board may designate individual officers and employees of the Corporation and
its subsidiaries eligible to be granted options to purchase Common Shares and
the number of Common Shares which each such person will be granted an option to
purchase; provided that the aggregate number of Common Shares subject to such
options may not exceed the number provided for in paragraph 4 of this Plan.   4.
  Shares Subject to Option       The aggregate number of Common Shares issuable
after February 3, 1998 pursuant to options under this Plan may not exceed
6,926,125 shares. The number of Common Shares issuable pursuant to options under
this Plan shall be subject to adjustment under paragraphs 8 and 9.       The
aggregate number of Common Shares in respect of which options have been granted
to any one person and which remain outstanding shall not at any time exceed 5%
of the number of issued and outstanding Common Shares (on a non-diluted basis)
at that time.       If any option granted under this Plan, or any portion
thereof, expires or terminates for any reason without having been exercised in
full, the Common Shares with respect to which such option has not been exercised
shall again be available for further options under this Plan.

 



--------------------------------------------------------------------------------



 



5.   Option Price       The option price under this Plan to any optionee shall
be fixed by the Board when the option is granted and shall be not less than the
fair market value of the Common Shares at such time which, for optionees
resident in the United States and any other optionees designated by the Board,
shall be deemed to be the closing price per share of the Common Shares on the
New York Stock Exchange on the last trading day immediately preceding the day
the option is granted and, for all other optionees, shall be deemed to be the
closing price per share of the Common Shares on The Toronto Stock Exchange on
the last trading day immediately preceding the day the option is granted;
provided that, in either case, if the Common Shares did not trade on such
exchange on such day the option price shall be the closing price per share on
such exchange on the last day on which the Common Shares traded on such exchange
prior to the day the option is granted.   6.   Terms of Option       The period
during which an option is exercisable may not exceed 10 years from the date the
option is granted, and the option agreement may contain provisions limiting the
number of Common Shares with respect to which the option may be exercised in any
one year. Each option agreement shall contain provisions to the effect that:

  a.   if the employment of an optionee as an officer or employee of the
Corporation or a subsidiary terminates, by reason of his or her death, or if an
optionee who is a retiree pursuant to clause b below dies, the legal personal
representatives of the optionee will be entitled to exercise any unexercised
options, including such options that may vest after the date of death, during
the period ending at the end of the twelfth calendar month following the
calendar month in which the optionee dies, failing which exercise the options
terminate;     b.   subject to the terms of clause a above, if the employment of
an optionee as an officer or employee of the Corporation or a subsidiary
terminates, by reason of retirement in accordance with the then prevailing
retirement policy of the Corporation or subsidiary, the optionee will be
entitled to exercise any unexercised options, including such options as may vest
after the date of retirement, until the expiry date of such options or the date
on which such options are otherwise terminated in accordance with the provisions
of this Plan, failing which exercise the options terminate. Notwithstanding the
foregoing, the Board may, at the time of grant, prescribe such shorter period of
time for exercise following retirement as it deems appropriate;     c.   if the
employment of an optionee as an officer or employee of the Corporation or a
subsidiary terminates, for any reason other than as provided in the preceding
clauses a or b, the optionee will be entitled to exercise any unexercised
options, to the extent exercisable at the date of such event, during the period
ending at the end of the calendar month immediately following the calendar month
in which the event occurs, failing which exercise the options terminate.

 



--------------------------------------------------------------------------------



 



      For greater certainty and for these purposes, an optionee’s employment
with the Corporation or a subsidiary shall be considered to have terminated
effective on the last day of the optionee’s actual and active employment with
the Corporation or subsidiary whether such day is selected by agreement with the
optionee or unilaterally by the Corporation or subsidiary and whether with or
without advance notice to the optionee. For the avoidance of doubt, no period of
notice that is given or ought to have been given under applicable law in respect
of such termination of employment will be utilized in determining an optionee’s
entitlement under the Plan; and     d.   each option is personal to the optionee
and is not assignable, except (i) as provided in the preceding clause a, and
(ii) at the election of the Board, an option may be assignable to the spouse,
children and grandchildren of the original optionee and to a trust, partnership
or limited liability company, the entire beneficial interest of which is held by
one or more of the foregoing.

    Nothing contained in the preceding clauses a, b, or c shall extend the
period during which an option may be exercised beyond its stipulated expiry date
or the date on which it is otherwise terminated in accordance with the
provisions of this Plan.       If an option is assigned pursuant to the
preceding subclause (ii) of clause d, the references in the preceding clauses a,
b and c to the termination of employment or death of an optionee shall not
relate to the assignee of an option but shall relate to the original optionee.
In the event of such assignment, legal personal representatives of the original
optionee shall not be entitled to exercise the assigned option, but the assignee
of the option or the legal personal representatives of the assignee may exercise
the option during the applicable specified period.   7.   Exercise of Options  
    Subject to the provisions of this Plan, an option may be exercised from time
to time by delivering to the Corporation at its registered office a written
notice of exercise specifying the number of shares with respect to which the
option is being exercised and accompanied by payment in cash or certified cheque
in full of the purchase price of the shares then being purchased.   8.  
Adjustments       Appropriate adjustments to the authorized limits set forth in
paragraph 4, in the number, class and/or type of shares optioned and in the
option price per share, both as to options granted or to be granted, shall be
made by the Board to give effect to adjustments in the number of Common Shares
which result from subdivisions, consolidations or reclassifications of the
Common Shares, the payment of share dividends by the Corporation, the
reconstruction, reorganization or recapitalization of the Corporation or other
relevant changes in the capital of the Corporation. If the Corporation sells all
or substantially all of its assets as an entirety or substantially as an
entirety, options under this Plan may be exercised, in whole or in part, at any
time up to and including (but not after) a date 30 days following the date of
completion of such sales or prior to the close of business on the date the
option expires, whichever is earlier.

 



--------------------------------------------------------------------------------



 



9.   Mergers       If the Corporation proposes to amalgamate or merge with
another body corporate, the Corporation shall give written notice thereof to
optionees in sufficient time to enable them to exercise outstanding options, to
the extent they are otherwise exercisable by their terms, prior to the effective
date of such amalgamation or merger if they so elect. The Corporation shall use
its best efforts to provide for the reservation and issuance by the amalgamated
or continuing corporation of an appropriate number of shares, with appropriate
adjustments, so as to give effect to the continuance of the options to the
extent reasonably practicable. In the event that the Board determines in good
faith that such continuance is not in the circumstances practicable, it may upon
30 days’ notice to optionees terminate the options.   10.   Change of Control  
    If a “change of control” of the Corporation occurs, each then outstanding
option granted under this Plan may be exercised, in whole or in part, even if
such option is not otherwise exercisable by its terms. For purposes of this
paragraph 10, a change of control of the Corporation shall be deemed to have
occurred if:

  a.   within any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new directors whose
appointment by the Board or nomination for election by shareholders of the
Corporation was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose appointment or nomination for election was previously so approved, cease
for any reason to constitute a majority of the Board;     b.   there occurs an
amalgamation, merger, consolidation, wind-up, reorganization or restructuring of
the Corporation with or into any other entity, or a similar event or series of
such events, other than any such event or series of events which results in
securities of the surviving or consolidated corporation representing 50% or more
of the combined voting power of the surviving or consolidated corporation’s then
outstanding securities entitled to vote in the election of directors of the
surviving or consolidated corporation being beneficially owned, directly or
indirectly, by the persons who were the holders of the Corporation’s outstanding
securities entitled to vote in the election of directors of the Corporation
prior to such event or series of events in substantially the same proportions as
their ownership immediately prior to such event of the Corporation’s then
outstanding securities entitled to vote in the election of directors of the
Corporation;     c.   50% or more of the fixed assets (based on book value as
shown on the most recent available audited annual or unaudited quarterly
consolidated financial statements) of the Corporation are sold or otherwise
disposed of (by liquidation, dissolution, dividend or otherwise) in one
transaction or series of transactions within any twelve month period;

 



--------------------------------------------------------------------------------



 



  d.   any party, including persons acting jointly or in concert with that
party, becomes (through a take-over bid or otherwise) the beneficial owner,
directly or indirectly, of securities of the Corporation representing 20% or
more of the combined voting power of the Corporation’s then outstanding
securities entitled to vote in the election of directors of the Corporation,
unless in any particular situation the Board determines in advance of such event
that such event shall not constitute a change of control; or     e.   the Board
approves and/or recommends that shareholders accept, approve or adopt any
transaction that would constitute a change of control under clause b, c or d
above.

11.   Amendment or Discontinuance of this Plan       The Board may amend or
discontinue the Plan at any time, without obtaining the approval of shareholders
of the Corporation unless required by the relevant rules of the Toronto Stock
Exchange, provided that, subject to paragraphs 8, 9, and 10, no such amendment
may increase the aggregate maximum number of Common Shares that may be subject
to stock options under this Plan, change the manner of determining the minimum
option price, extend the option period under any option beyond 10 years, expand
the assignment provisions of the Plan, permit non-employee directors to
participate in the Plan or, without the consent of the holder of the option,
alter or impair any option previously granted to an optionee under this Plan;
and, provided further, for greater certainty, that, without the prior approval
of the Corporation’s shareholders, stock options issued under this Plan shall
not be repriced, replaced, or regranted through cancellation, or by lowering the
option price of a previously granted stock option. Pre-clearance of the Toronto
Stock Exchange of amendments to the Plan will be required to the extent provided
under the relevant rules of the Toronto Stock Exchange.   12.   Evidence of
Options       Each option granted under this Plan shall be embodied in a written
option agreement between the Corporation and the optionee which shall give
effect to the provisions of this Plan.

 